Order entered May 17, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00329-CR

                         DARIS JERMAINE MITCHELL, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F1239676

                                            ORDER
       The Court REINSTATES the appeal.

       On May 13, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We, however, had received the reporter’s record on May 10,

2013. Therefore, we conclude findings are not necessary and VACATE the May 13, 2013 order.

       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    DAVID EVANS
                                                              JUSTICE